Detailed Action

1.	This Office Action is responsive to the Preliminary Amendment filed 02/12/2021.  Claims 3-7, 9-12, 17 and 20 have been amended.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statements (IDSes) submitted on 02/12/2021 and 12/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections

4.	Claims 9-12 are objected to because of the following informalities:
On line 2 of claims 9-12: “according claim 1” should be “according to claim 1”.  
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recite the limitation "the session management function" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 5-8, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PAPPA et al (WO 2018/137755 A1), hereinafter “PAPPA”.

8.	As to claim 1, PAPPA teaches a network node or a distributed system of network nodes configured as an information-centric networking application function (ICN-AF) for use with a communication network (Figs. 2 & 10, page 6, line 22: "Figure 2 illustrates an ICN entity hosted on a radio access node. The ICN entity 3a, 3b may be hosted on a radio access node, which serves a number of communication devices 1a, ..., 1m. In figure 2, two ICN entities 3a, 3b are shown hosted on a respective radio access node, exemplified by eNB 2a, 2b.", the eNB 2a, 2b are the network node or the distributed system of network nodes, they comprise an ICN entity and a ICN entity-Radio Proxy, therefore they are configured as an “information-centric networking application function"), wherein the communication network comprises a plurality of network nodes (Fig. 2) and is configured to provide:
- a control plane to enable transmission of control data in the communication network; 
- a user plane to enable transmission of data to or from user equipment which is connected to the communication network (Fig. 2, page 6, line 32: "The two illustrated eNBs 2a, 2b, each having a respective ICN entity 3a, 3b residing thereon, may be interconnected with an interface e.g. X2 in LTE for exchanging mainly management messages. One of the relevant messages for the present teachings is a Handover request sent from one eNB to another”, the X2 interface between the two eNBs is the control plane, and it is implicit that data is transmitted between the producers and the consumers using a user plane); and
- a set of network functions which comprise control plane functions operating in the control plane, wherein the control plane functions include the information-centric networking application function for controlling ICN protocol-based traffic flow between a set of user equipment (Figs. 2 & 10, page 15, line 20: "An ICN entity Radio Proxy 5 is provided, which receives events from the ICN entity Request Manager 4 and triggers radio handover for the UEs of the producers and corresponding consumers (i.e., the consumers which are looking for content produced by the producers to be handed over to a new eNB), as well as ICN entity state transfer between the ICN entity 3 in the existing eNB 2 and the new ICN entity in the eNB(s) that takes the responsibility of the handed over UEs. The ICN entity 3 Radio Proxy 5 may, depending on the handover procedures, dispatch radio handover recommendations to an eNB for eNB-to-eNB handover or to a Mobility Management Entity (MME).", the ICN entity 3 Radio Proxy 5 in each eNB is the set of network functions), 
wherein each user equipment of the set of user equipment represents an ICN node in an ICN network and is configured for exchange of content via ICN protocol-based traffic (Fig. 2, page 6, line 25: "The communication devices 1a, …, 1m may be mobile clients such as User Equipment (UE).", page 7, line 5: "The ICN producers as well as the consumers are shown to be hosted on User Equipment (UE) such as smartphones. However, it is noted that e.g. the ICN producer may be a server of a cloud environment."), wherein the ICN protocol-based traffic is at least in part transported via protocol data unit sessions in the communication network (page 7, line 4: "The ICN entity 3a, 3b functionality resides mainly on top of the connectivity layers (PHY/MAC) and is a replacement of the Internet Protocol (IP) and higher layers.", ICN traffic is transported via radio bearers between the eNB and the producers/consumers, therefore ICN traffic is at least in part transported via protocol data unit sessions in the communication network); 
wherein the network node or the distributed system of network nodes comprises: 
- a network interface to the communication network;
- a processor system (Fig. 13) configured to: 
- for at least one of the ICN nodes, obtain information indicative of whether, and optionally to which degree, a respective ICN node is publisher of content in the exchange of content between the ICN nodes (Fig. 12, page 18, line 1: “Figure 12 illustrates a flow chart over steps of an embodiment of a method performed by a network node in accordance with the present teachings. The method 10 may be performed by a serving network node 2a for handover of a communication device 1a, 1b to a target network node 2b. It is noted that a network node may be the serving network node for some communication devices and a target network node for other communication devices, and that the method may hence be implemented in all network nodes of a communications system. The method 10 comprises determining 11, based on content of an Information Centric Networking, ICN, request, a need for handover.", page 19, line 1: "The ICN request may, for instance, comprise an ICN Interest request or an advertisement request from content producers.", the ICN request is the indication of whether a node is publisher or consumer); 
- initiate a reassignment of a protocol data unit session of an ICN node which is not characterized as publisher of content to a data network access point which has connectivity to, or which is the same as, a data network access point assigned to an ICN node which is characterized as publisher of content (Fig. 12, page 18, line 14: "The method 10 comprises initiating 12, in response to the determining, a handover of the communication device 1a, 1b to the target network node 2b.", page 19, line 14: "In various embodiments, the method 10 comprises receiving the ICN request from the communication device 1 and wherein the determining 11 comprises determining lack of availability of content requested in the ICN request. In a variation of the above embodiment, the method 10 comprises determining that the target network node 2b has the requested content cached, and initiating 12 in response thereto handover of the communication devices 1, 1a, 1b to the target network node 2b. That is, if the currently serving network node 2a does not have the content that a communication device 1, 1a, 1b requests, it can hand over it to a target network node 2b that has the content cached, instead of retrieving the requested content.", a handover of the communication device (= the ICN node which is not characterized as publisher of content) is initiated if the content requested by the communication device is not available on the current serving network node, therefore a radio bearer (= a PDU session) is reassigned from the current serving network node to the target network node (= a data network access point which has connectivity to, or which is the same as, a data network access point assigned to an ICN node which is characterized as publisher of content) for a ICN node characterized as a consumer (= the ICN node which is not characterized as publisher of content)).

9.	As to claim 3, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein the ICN application function (ICN-AF) is configured to, in the establishment of a protocol data unit (PDU) session for an ICN node which is not characterized as publisher of content, initiate an assignment of said protocol data unit (PDU) session to a data network access point which has connectivity to, or which is the same as, a data network access point assigned to an ICN node which is characterized as publisher of content (page 19, line 17: “In a variation of the above embodiment, the method 10 comprises determining that the target network node 2b has requested content cached, and initiating 12 in response thereto handover of the communication devices 1, 1a, 1b to the target network node 2b.  That is, if the currently serving network node 2a does not have the content that a communication device 1, 1a, 1b requests, it can hand over it to a target node 2b that has the content cached, instead of retrieving the requested content”, a handover of the communication device (= the ICN node which is not characterized as publisher of content) is initiated if the content requested by the communication device is not available on the current serving network node, therefore a radio bearer (= a PDU session) is reassigned from the current serving network node to the target network node (= a data network access point which has connectivity to, or which is the same as, a data network access point assigned to an ICN node which is characterized as publisher of content) for a ICN node characterized as a consumer (= the ICN node which is not characterized as publisher of content)).  

10.	As to claim 5, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein said reassignment comprises providing a data network access identifier identifying a reassigned data network access point to a respective ICN node (Fig. 2, page 12, lines 18-24 and page 18, lines 8-15: “determining a handover may be needed when the service network node has a shortage of resources for handling the ICN request or has not the content requested in the ICN request.  The method comprises initiating, in response to the determining, a handover of the communication device 1a, 1b to the target network node 2b.  Inherently, the handover request comprises providing an identifier identifying the target network node to the communication device).

11.	As to claim 6, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein the information obtained by the ICN application (page 16, lines 8-14: “the request manager uses some known advertisement metadata (e.g. content size) of the content advertisements sent by the producers P1, P2, P3 in order to determine that there are not enough resources on the first ICN entity hosted on the first eNB1 2a).  

12.	As to claim 7, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein the ICN application function (ICN-AF) is configured to receive the information pertaining to a respective ICN node from the respective ICN node (page 19, lines 14-16: “receiving the ICN request from the communication device and determining lack of availability of content requested in the ICN request).  

13.	As to claim 8, PAPPA teaches the network node or distributed system of network nodes according to claim 7, wherein the ICN application function (ICN-AF) is configured to receive the information pertaining to a respective ICN node from the respective ICN node via: - a non-access stratum (NAS) transport mechanism; or - via a protocol data unit (PDU) session of the respective ICN node (page 19, lines 14-16: “receiving the ICN request from the communication device and determining lack of availability of content requested in the ICN request, wherein the ICN request is received via the PDU session).  

14.	As to claim 11, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein the ICN application function (ICN-AF) is configured to, when there are multiple data network access points that have connectivity to the data network access point of the ICN node characterized as publisher, initiate the reassignment of the PDU session of the ICN node which is not characterized as publisher of content to the data network access point which is nearest in terms of a distance in the network topology to the data network access point of the ICN node characterized as publisher (page 16, lines 21-30: The first radio proxy 5a notifies the Radio Resource Management (RRM) of the first eNB1 2a that the UE hosting producers P2 and P3 would need to be handed over to a nearby eNB, e.g. to a second eNB2 2b.  The RRM 6a of the first eNB1 2a can find out either by interrogating the UEs or an MME about nearby eNBs that would be suitable.  Such suitability may be determined by the available resources of nearby eNBs, and therefore any handover interrogation requests may comprise additional information about available higher-than-radio-functionality resources [such as “nearest in terms of a distance in the network topology to the data network access point of the ICN node”]).

15.	As to claim 12, PAPPA teaches the network node or distributed system of network nodes according to claim 1, wherein the ICN application function (ICN-AF) is configured to receive: - second information which identifies content items which are published by a respective ICN node, or the network behind said ICN node, for example by the information (page 20, lines 6-20: For instance, if the two or more devices, currently being served by multiple (at least two) network nodes, request the same content (e.g. live content), then these network nodes can determine that a single network node which has a good propagation to all these devices is to serve all the devices).  

16.	As to claims 1-14, claims 13-14 are corresponding ICN-AF and communication network claims that recite similar limitations as of network node claim 1 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

17.	As to claims 15-16, claims 15-16 are corresponding User Equipment (UE) claims that recite similar limitations as of network node claims 1 and 6; and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.
PAPPA teaches the device or network node according to claim 15, wherein the user equipment represents an ICN node connecting a plurality of ICN nodes to the communication network (page 6, lines 19-21: Multiple ICN entities 3 may be connected to each other and serve not only local producers and consumers which are directly associated with an ICN entity 3, but also remote producers and consumers associated with remote ICN entities).  

19.	As to claim 18, PAPPA teaches the device or network node according to claim 17, wherein the processor system is further configured to, via the network interface, gather ICN layer information and provide the ICN layer information to the ICN application function (page 6, line 10 - page 7, line 8: The ICN entity 3 also comprises a few databases and storages: a) a Pending Interest Table (PTT) 8 which maintains the interests coming from consumers, b) a Forwarding Information Base (FIB) 9 which maintains information about wherein to forward the consumer interests to eventually reach the desired producers of the desired content, c) a Content Store (CS) 7 for cached content that passes by the ICE entity 3 in flight from a producer P1, …, PM to a consumer Consumer1, …, ConsumerN).  

20.	As to claims 19-20, claims 19-20 are corresponding method and non-transitory computer-readable medium claims that recite similar limitations as of network node claim 1; and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over PAPPA, in view of MA et al. (US 2019/0306758 A1), hereinafter “MA”.

23.	As to claim 2, PAPPA teaches the network node or distributed system of network nodes according to claim 1, but does not explicitly teach “a session management function (SMF) for session management of the protocol data unit (PDU) sessions involving the user equipment, and wherein the ICN application function (ICN-AF) is configured to initiate the reassignment of the PDU session by requesting the session management function (SMF) to effect the reassignment”.
	In an analogous art, MA teaches “a session management function (SMF) for session management of the protocol data unit (PDU) sessions involving the user equipment, and wherein the ICN application function (ICN-AF) is configured to initiate the reassignment of the PDU session by requesting the session management function (SMF) to effect the reassignment” (paragraphs [0115-0120]).
a session management function (SMF) for session management of the protocol data unit (PDU) sessions involving the user equipment, and wherein the ICN application function (ICN-AF) is configured to initiate the reassignment of the PDU session by requesting the session management function (SMF) to effect the reassignment”, as disclosed by MA, into the teachings of PAPPA to enable the system to enable a plurality of protocol data unit sessions being set up for a terminal and concurrently activated, which makes signaling interaction between the terminal and a network frequent, causing relatively high network load and relatively quick power consumption of the terminal (M1A, [0005]).

24.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over PAPPA, in view of Li et al. (US 2018/0192471 A1), hereinafter “Li”.

25.	As to claim 9, PAPPA teaches the network node or distributed system of network nodes according to claim 1, but does not explicitly teach “the control plane functions further comprise a network exposure function (NEF), and wherein the ICN application function (ICN-AF) is configured to communicate with the session management function (SMF) and/or other control plane functions via the network exposure function”.
	In an analogous art, Li teaches that a Network Exposure Function (NEF)  314 can be deployed in the network to allow servers, functions and other entities such as those (Li, [0083-0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “the control plane functions further comprise a network exposure function (NEF), and wherein the ICN application function (ICN-AF) is configured to communicate with the session management function (SMF) and/or other control plane functions via the network exposure function”, as disclosed by Li, into the teachings of PAPPA to allow servers, functions and other entities such as those outside a trusted domain to have exposure to services and capabilities within the network (Li, [0083]).

26.	As to claim 10, PAPPA teaches the network node or distributed system of network nodes according to claim 1, but does not explicitly teach “the control plane functions further comprise a policy control function (PCF) for policy control of quality of service in the communication network, wherein the session management function (SMF) is configured to perform the session management based on policy data provided by the policy control function, and wherein the ICN application function (ICN-AF) is configured to control the session management of protocol data unit (PDU) sessions via the policy control function (PCF)”.  
Li teaches that Policy Control Function (PCF) 316 communicates with other network functions over a service based Npcf interface, and can be used to provide policy and rules to other network functions, including those within the control plane.  In one such example, the PCF 316 may transmit policy associated with session management to the Session Management Function (SMF) 310.  This may be used to allow for a unified policy framework with which network behavior can be governed (Li, [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “the control plane functions further comprise a policy control function (PCF) for policy control of quality of service in the communication network, wherein the session management function (SMF) is configured to perform the session management based on policy data provided by the policy control function, and wherein the ICN application function (ICN-AF) is configured to control the session management of protocol data unit (PDU) sessions via the policy control function (PCF)”, as disclosed by Li, into the teachings of PAPPA to allow for a unified policy framework with which network behavior can be governed (Li, [0085]).

Allowable Subject Matter

27.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

28.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441